DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-65, 67, 85, and 98-110 have been cancelled.  Claims 69, 70, 72-74, 76, 79, 80, 111-115, and 117 have been withdrawn.  Claims 66, 75, 77, 78, 83, 84, and 86-88 have been amended. 
Claims 66, 68, 71, 75, 77, 78, 81-84, 86-97, 116, and 118-130 are under examination.

2.	All rejections pertaining to claim 85 are moot because the claim was cancelled with the reply filed on 1/11/2021.

Claim Objections
3.	Claim 66 is objected to because of the recitation “one or more gene sequences encoding PrpE, PccB, AccAL, MmcE, MutA, and MutB”.  Correction to “one or more from the gene sequences encoding PrpE, PccB, AccAL, MmcE, MutA, and MutB” is suggested.

Maintained Rejections
Claim Rejections - 35 USC § 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 66, 68, 71, 75, 77, 78, 81-84, 86-97, 116, and 118-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  1"Written Description Requirement" makes it clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosures of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the .
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude the inventors had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was "ready for patenting", or by describing distinguishing identifying characteristics sufficient to show that the Applicants were in possession of the claimed invention (January 5, 2001, Fed. Reg., Vol. 66, No. 4, pp.1099-11).
The instant claims 92-97 recite propionate catabolism enzyme-encoding genes having at least 95% identity to specific SEQ ID NOs.  Thus, the instant claims encompass nucleic acids comprising substitutions, deletions, insertions, additions, and/or inversion of one or several nucleotides in the nucleic acid sequences set forth by the recited SEQ ID NOs, which may or may not be enzymatically active.  Claims 92-97 encompass a wide and variable genus of nucleic acids the structure of which is not sufficiently disclosed in the specification and the claims.  
In analyzing whether the written description requirement is met for the genus claims, it is determined whether representative numbers of species have been described by their complete structure and functional characteristics.  When the claims are analyzed in light of the specification, the variant nucleic or fragment can be any 
For these reasons, one of skill in the art would not recognize applicant to be in possession of the entire genus of nucleic acid variants and fragments, as broadly claimed. 
In conclusion, this limited information is not sufficient to reasonably convey to one of ordinary skills in the art that the applicant invented what was claimed.  Consequently, the applicant was not in possession of the instant claimed invention at the time of filing.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 66, 68, 83, 84, 86-97, 116, 118, 119, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. (WO 14/066945), in view of each Yanicelli (J. Inherit. Metab. Dis., 2006, 29: 281-287), Textor et al. (Arch. Microbiol., 1997, 168: 428-436), Murli et al. (J. Ind. Microbiol. Biotechnol., 2003, 30: 500-509), and Mutka et al. (FEMS Yeast Res., 2006, 6: 40-47).
Al-Hafid et al. teach a genetically-engineered probiotic bacterium (such as Lactobacillus and Lactococcus) expressing phenylalanine ammonia lyase (PAL; i.e., an enzyme involved in phenylalanine catabolism) for the treatment of phenylkeyonuria (PKU), a disease caused by mutations in phenylalanine hydroxylase gene (PAH).  Al-Hafid et al. teach the necessity of developing genetically-engineered probiotic bacterium for PKU treatment because adherence to a life-long low phenylalanine dietary treatment is difficult.  Al-Hafid et al. teach that pharmaceutical compositions for oral administration 
	Al-Hafid et al. teach reducing the phenylalanine levels and not reducing the levels of propionic acid to treat propionic acidemia (PA) (claims 66, 68, 83, 118, 119, and 126).  However, extrapolating the teachings of Al-Hafid et al. to propionic acidemia is suggested by the prior art.  For example, Yanicelli teaches diseases associated with inborn errors in the propionate catabolism, wherein the inborn errors lead to the accumulation of increased levels of propionic acid in blood (i.e., PA).  Yanicelli teaches that therapy involves reducing the plasma levels of propionic acid via nutritional therapy (p. 281-282; p. 286).  As noted above, Al-Hafid et al. teach the necessity of developing genetically-engineered probiotic bacterium for therapy because adherence to a life-long nutritional therapy is difficult.  Based on the combined teachings of Al-Hafid et al. and Yanicelli, one of skill in the art would have reasonably concluded that modifying Al-Hafid et al. by engineering the probiotic bacterium to express enzymes involved in the propionic acid catabolism would result in compositions suitable to be used in methods for reducing propionate levels, when reducing propionate levels was needed.  
	Furthermore, Textor et al. teach that the most common and most established propionate catabolism pathway is the [Symbol font/0x61]-carboxylation of propionyl-CoA to (S)-(R)-isomer which further rearranges to succinyl-CoA (p. 429, column 1).  While not specifically taught by Textor et al., it was known in the prior art that the enzymes involved in the catabolism of propionate to succinate are PrpE, PccB, AccA, MmcE, and Mut (see Mutka et al., Fig. 2).  As evidenced Murli et al., Mut comprises MutA and Mut B subunits (see paragraph bridging p. 501 and 502).  Furthermore, Murli et al. teach that PrpE-PccB-AccA and MmcE-MutAB belong to two different pathways: the PCC pathway and the mutase/epimerase pathway, respectively; Murli et al. teach engineered bacterial cells comprising both the PCC and the mutase/epimerase pathways (claims 66, 84, 86, and 91) (p. 501, column 2, first full paragraph; p. 503, column 2, second paragraph; paragraph bridging p. 506 and 507).  One of skill in the art would have found obvious to specifically express the enzymes involved in the PCC and the mutase/epimerase pathways to achieve the predictable result of obtaining a therapeutic bacterium suitable to be used in methods for reducing propionate levels in PA patients.  By doing so, one of skill in the art would have overexpressed the prpE gene, i.e., one of skill in the art would have increased PrpE activity (claims 66 and 116).  One of skill in the art would have also found obvious to express the PCC and the mutase/epimerase pathways from different expression cassettes comprising either the same inducible promoter responding to oxygen levels or different inducible promoters (claims 87-91) to achieve the predictable result of obtaining a therapeutic bacterium suitable to be used in methods for reducing propionate levels in PA patients. 
claims 127-130, one of skill in the art would have found obvious to optimize the method by just using routine experimentation such as to achieve the desired reduction in the propionate levels. 
	The cited prior art does not specifically teach the SEQ ID NOs: recited in claims 92-97.  However, it is noted that there is no evidence on the record that using the claimed sequences results in an unexpected property over the cited prior art.  The essential components (i.e., the prpE, pccB, accA, mmcE, and mutAB genes) are taught by the combined art above.  Using the specific SEQ ID NOs recited in the instant claims is not significant because there is no evidence of record that they provide a novel feature.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


8.	Claims 66, 68, 71, 75, 83, 84, 86-97, 116, 118, 119, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., and Mutka et al., in further view of Horng et al. (Biochem. Eng. J., 2013, 78: 73-79).
	The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. are applied as above for claims 66, 68, 83, 84, 86-97, 116, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. do not teach a propionate transporter (claim 71).  Horng et al. teach prpP gene encoding a propionate permease involved in propionate uptake, wherein prpP overexpression increases the substrate for prpE (p. 74, column 1, lines 2-7).  One of skill in the art would have found prpP gene to achieve the predictable result of obtaining a composition suitable to be used to lower propionic acid levels in the blood of PA patients.  
With respect to claim 75, it is noted that there is no evidence on the record that the claimed arrangement results in an unexpected property.  The arrangement is not significant if it does not provide a novel feature.  One of skill in the art would have known that all that is required to lower the propionate levels is to express prpE and prpE.  Thus, one of skill in the art would have readily recognized the arrangement of genes and promoters as a matter of design choice and would found obvious to express prpP from a different vector comprising the same inducible promoter to achieve the predictable result of obtaining a composition suitable for the efficient reduction of propionate levels.    
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 66, 68, 83, 84, 86-97, 116, 118, 119-121, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., and Mutka et al., in further view of Duan et al. (Appl. Environ. Microbiol., 2008, 74: 7437-7438; of record in the parent application 15/379,445).
The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. are applied as above for claims 66, 68, 83, 84, 86-97, 116, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. do not teach E. coli claims 120 and 121).  However, using E. coli strain Nissle is suggested by the prior art.  For example, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Duan et al. teach that E. coli strain Nissle is a probiotic bacteria suitable for therapeutic delivery to the intestine (Abstract; p. 7437, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. by using E. coli strain Nissle as the probiotic bacterium to achieve the predictable result of obtaining a composition suitable to lower blood propionate levels.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 66, 68, 71, 75, 83, 84, 86-97, 116, 118, 119, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., Mutka et al., and Horng et al., in further view of both Levanon et al. (Biotech. Bioeng., 2005, 89: 556-564) and Ashida et al. (Nature Chem. Biol., 2012, 8: 36-45).  
The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., Mutka et al., and Horng et al. are applied as above for claims 66, 68, 71, 75, 83, 84, 86-97, 116, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., Mutka et al., and Horng et al. do not teach that the promoter responding to oxygen level is an FNR-responsive promoter (claims 77, 78, 81, and 82).  However, using an FNR-responsive promoter is suggested by the prior art.  For example, Al-Hafid et al. teach probiotic E. coli transcription factor FNR which is activated under low oxygen levels and in turn activates genes which allow growth under anaerobic conditions (Abstract; p. 557, column 1, second paragraph).  Ashida et al. teach that intestinal lumen is anaerobic (p. 36, column 2, first full paragraph; p. 37, Fig. 1).  Based on these combined teachings, one of skill in the art would have found obvious to use an FNR-responsive promoter as the oxygen-responsive promoter to achieve the predictable result of obtaining a composition suitable to lower BCAA levels upon delivery to the gut.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 66, 68, 83, 84, 86-97, 116, 118, 119, 122-124, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., and Mutka et al., in further view of Steidler et al. (Nature Biotech., 2003, 21: 785-789; of record in the parent application 15/379,445).
	The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. are applied as above for claims 66, 68, 83, 84, 86-97, 116, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. do not teach a thymine auxotroph (claims 122-124).  Steidler et al. teach using thymidine auxotrophy for biological containment of therapeutic bacteria delivered to the human intestine (Abstract; p. 785; p. 787, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the genetically-engineered probiotic bacterium of 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 66, 68, 83, 84, 86-97, 116, 118, 119, 125, and 12-1306 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., and Mutka et al., in further view of Amalaradjou et al. (Bioengineered, 2013, 4: 379-387).
	The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. are applied as above for claims 66, 68, 83, 84, 86-97, 116, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. do not teach a toxin (claim 125).  Amalaradjou et al. teach active containment of therapeutic bacteria via expressing a toxin controlled by an environmental cue (p. 384, column 2, second paragraph; paragraph bridging p. 384 and 385).  One of skill in the art would have found obvious to modify the genetically-engineered probiotic bacterium of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. by using a toxin under the control of a promoter induced by environmental conditions not present in the gut to achieve the predictable result of obtaining a therapeutic bacterium that could be contained when needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
13.	Written description
	The argument regarding claim 2 in Example 10 is not new and was previously addressed. 
	Although the applicant argues that the claims have been amended to remove the functional requirement of “propionate catabolism enzymes”, this is not enough to overcome the instant rejection.  The claims are drawn to a method for reducing propionate levels in a subject in need thereof by administering propionate catabolism enzymes and thus, the functional requirement is inherent to the enzymes used in the claimed method.
	
The applicant also points to p. 151-156 as adequately describing the prpE, pccB, accA, mmcE, and mutAB genes.
The paragraphs indicated by the applicant on p. 151-156 only describe the prpE, pccB, accA, mmcE, and mutAB genes set forth by SEQ ID NOs: 25, 39, 38, 32, 33, and 34, respectively.  However, the issue under rejection is not whether the genes set forth by SEQ ID NOs: 25, 39, 38, 32, 33, and 34 are adequately described.  The issue is that the instant specification does not adequately describe sequences having at least 95% identity to SEQ ID NOs: 25, 39, 38, 32, 33, and 34. 

	

35 U.S.C. 103
The arguments address the references individually and are not found persuasive because none of the references has to teach each and every claim limitation.  None of the arguments addresses the combination of all cited references.

The applicant argues that, in contrast to the examiner’s assertions, Yanicelli teaches the diseases associated with inborn errors in the propionate catabolism may be treated with nutritional therapy.  However, it is not clear how this is contrary to the examiner’ assertions, when the instant rejection states Yanicelli teaches therapy via nutritional therapy.

The applicant argues that the reduction levels recited in claims 127-130 are not taught by the cited prior art.  The applicant argues lack of reasonable expectation of success in achieving the reduction levels recited in claims 127-130.
These argument are not found persuasive for the reasons set forth in the rejection above.  It is also noted that the argument of lack of reasonable expectation of success is just an argument not supported by any evidence.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	
The argument that, based on Al-Hafid, it appears the examiner generally alleges any disease could be treated with any recombinant bacterium expressing any enzyme was previously addressed.
	
The argument that none of Horng, Duan, Levanon, Ashida, Steidler, and Amalaradjou cures the deficiencies of Al-Hafid et al., Yanicelli, Textor, Murli, and Mutka is not found persuasive because there is no deficiency to be cured in the combined teachings of Al-Hafid et al., Yanicelli, Textor, Murli, and Mutka.  

New Rejections
Claim Rejections - 35 USC § 112(d)
14.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claims 87 and 116 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
By reciting that the bacterium comprises “at least two gene sequences”, claim 87 fails to further limit the subject matter of the parent claim 66, which is limited to the specific genes encoding PrpE, PccB, AccAL, MmcE, MutA, and MutB.  
	By reciting that the bacterium comprises a genetic modification which increases PrpE activity, claim 116 fails to further limit the subject matter of matter of the parent claim 66, which recites a bacterium genetically engineered to express PrpE (i.e., genetic modification which increases PrpE activity). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILEANA POPA/Primary Examiner, Art Unit 1633